Citation Nr: 1041486	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Whether new and material evidence has been presented sufficient 
to show that the appellant's character of discharge for the 
period of service extending from January 31, 1970, to December 
21, 1973, is not a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant has service from January 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of July 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California that denied the benefit sought on appeal.  .


FINDINGS OF FACT

1.  In a July 1993 decision, the Board found that the appellant 
had not submitted new and material evidence sufficient to reopen 
his previously denied claim regarding the character of his 
discharge from service.  

2.  The United States Court of Appeals for Veterans Claims 
(Court) affirmed the Board's July 1993 decision in a decision 
issued in March 1995.  

3.  The evidence received since the July 1993 Board decision is 
duplicative or cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The Board's decision of July 1993, which that found that the 
appellant had not submitted new and material evidence sufficient 
to show that the appellant's character of discharge for the 
period of service extending from January 31, 1970, to December 
21, 1973, is not a bar to VA benefits, is final.  38 U.S.C.A. §§ 
7103, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).

2.  New and material evidence has not been submitted, and as 
such, the appellant's claim has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in November 2005 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

After review of the notification letters sent to the appellant 
during the pendency of this appeal, along with a review of the 
Statement of the Case, the Board finds that they substantially 
satisfy the duty to notify the appellant of the information and 
evidence needed to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To the extent that these letters and 
documents, however, do not satisfy the duty to notify, this error 
is not prejudicial to the appellant.

Any notice content error, to include the appellant not being 
notified of the specific evidence needed to reopen his claim, is 
not prejudicial to his appeal.  In the June 2007 Statement of the 
Case, the RO detailed the reasons, in depth, that the issue was 
not reopened.  From reading this document, a reasonable person 
would understand the evidence needed to reopen the claim.  The 
appellant subsequently indicated that he had no more evidence to 
submit.  As the appellant has not indicated any prejudice caused 
by notice or timing error, the Board finds no basis for finding 
prejudice against the appellant's appeal of the issue adjudicated 
in this decision.  See Shinseki v. Sanders/Simmons, 129, S. Ct. 
1696 (2009).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The appellant 
has not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this appeal, 
and has not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  Therefore, the Board will proceed to the merits of the 
appellant's appeal.

The appellant served in the U.S. Army from January 1970 to 
December 1973.  He received a bad-conduct discharge, pursuant to 
a general courts-martial, for possession of heroin and failure to 
follow an order.  In November 1981, he filed an application for 
VA compensation or pension for a mental condition, back 
condition, and foot condition, indicating that he had been 
treated from October 1971 to December 1972 in an Army hospital in 
the Republic of Vietnam.  A March 1982 RO decision concluded that 
he was barred from receiving VA benefits because his discharge 
was under dishonorable conditions and no evidence of record 
indicated that he was insane at the time he committed the 
offenses which had caused his discharge.  

In April 1983, stating that he had received treatment for a 
"mental disorder" in 1970 and 1971 in DaNang Field Hospital, 
and from 1973 to 1978 at a private hospital, the appellant 
submitted another application for compensation or pension for 
such a disorder.  The RO notified him in May 1983 that it could 
not process his application because of his ineligibility for VA 
benefits. 

That same year, in July 1983, the appellant asked the RO to 
reconsider his claim for "back and leg conditions" because his 
discharge had been upgraded to honorable.  In September 1983, the 
RO requested from the National Personnel Records Center (NPRC) a 
copy of any upgraded discharge.  The NPRC informed the RO, in 
October 1983, that the appellant's "o[ther] t[han] h[onorable]" 
discharge had not been upgraded.  The NPRC attached a copy of a 
December 1981 letter to him from the Army Board for Correction of 
Military Records (ABCMR) stating that his application for 
correction of his Army records had been denied.  The RO notified 
the appellant in December 1983 that the NPRC had reported that 
his discharge had not been upgraded, and that his claim could not 
be reopened without evidence of a change in the character of his 
discharge.   

The appellant, in August 1984, citing treatment in DaNang in May 
1970 and June 1971, and at a VA medical center from 1983 to the 
present, filed an application for VA compensation or pension for 
back injury and mental disorder.  He apparently attached a copy 
of 38 U.S.C. § 5303, referring to Presidential Proclamation 4313 
of September 16, 1974.  The RO notified the appellant in 
September and again in October 1984 that no further action would 
be taken on his claim absent action by the ABCMR. 

Nearly two years later, in May 1986, and after claiming that his 
discharge had been upgraded to "general" in 1977, the appellant 
filed a request to reopen his compensation claim for back 
condition, depression, pain in both legs, and "post [Vietnam] 
stress syndrome".  The RO responded in May and June 1986 that he 
should submit a copy of the alleged upgraded discharge.  Once 
again the RO requested from the NPRC in July 1986 "any records 
you may have on an upgraded discharge which [the appellant] says 
he received in 1977".  NPRC responded and indicated that the 
"disch[arge] has not been upgraded".  In June 1987, the 
appellant filed a Notice of Disagreement (NOD) and requested a 
personal hearing.  

At a July 1987 personal hearing, the appellant testified under 
oath at the RO that he had been notified by Senator S. I. 
Hayakawa's (California) office and the NPRC that his discharge 
would be upgraded pursuant to a 1977 proclamation by President 
Jimmie Carter.  He testified that he had been told in 1983 and 
1987 by White House personnel that his discharge should have been 
upgraded, and that in 1987 he had hand-carried a copy of a 
discharge paper from the Army or the White House to Washington, 
DC.  The appellant's service representative then asked that 
another request for information be made to the NPRC. 

In November 1987, the ABCMR denied the appellant's request for 
reconsideration of his application for correction of his military 
records.  The ABCMR stated that insufficient evidence had been 
submitted to offer a basis for reversal of the previous decision, 
and attached:  

(1)  an untitled, undated memorandum 
stating that the appellant had "written or 
phoned the President four times" and that 
"reconsideration of his case cannot be 
initiated by telephone, [but] must be in 
writing"; 

(2)  a March 13, 1984, letter from the U.S. 
Army Reserve Components Personnel and 
Administration Center (RCPAC) stating that 
the ABCMR would not reconsider its decision 
unless new evidence was submitted; and 

(3)  an "RCPAC Cover Sheet", dated April 
19, 1984, which listed "upgrade of 
discharge" as its subject and stated that 
Mr. [redacted] was being advised to submit his 
request for reconsideration directly to the 
ABCMR and that "response to Mr. [redacted] is at 
TAB A", and in the lower right-hand corner, 
under "action taken", "approved" was 
checked.

In March 1988, the NPRC notified the RO that, as of February 
1988, there was no record of the appellant's discharge having 
been upgraded.  The RO determined later that month that no 
evidence had been received to warrant a change in its March 1982 
decision.  The appellant requested reopening of his claim in July 
1988, and attached an application for vocational rehabilitation, 
a copy of 38 U.S.C. § 5303 containing a reference to the 
President's directive of January 19, 1977, and a copy of his 
discharge certificate.  In August 1988, the RO informed the 
appellant that the 1977 directive did not apply in his case, that 
the directive was not binding on VA, and that he could become 
entitled to benefits only by having his discharge status changed 
by the ABCMR.  

Another application for benefits was filed by the appellant in 
December 1988.  At that time, he submitted a request for VA 
compensation or pension for posttraumatic stress disorder (PTSD) 
and back, leg, and nervous conditions.  He apparently submitted 
an Army permanent-change-of-station order with the application.  
The RO denied the claim in January 1989. In January 1992, he 
filed another application for compensation or pension for PTSD.  
The RO notified him in May 1992 that he had not submitted new and 
material evidence sufficient to reopen his claim.  The appellant 
had an informal hearing at the RO on June 5, 1992; he stated that 
he had documentation from five presidents and several senators 
about an upgrade in his discharge status.  At the hearing, he 
submitted a letter referring to Public Law 95-126, 
"President[ial] Bill 1307", and 10 U.S.C. § 1553.  The RO 
notified him on June 9, 1992, that no new and material evidence 
had been submitted to reopen his claim. 

On June 10, 1992, the appellant filed an NOD, stating that at his 
June 1992 hearing he had submitted an "unconditional pardon" 
from President Reagan.  On September 1, 1992, the Court dismissed 
a May 21, 1992, Notice of Appeal from the appellant, on the 
ground that there was no evidence that he had received a final 
BVA decision.  At a May 1993 BVA hearing, the appellant testified 
under oath that he had received presidential pardons from former 
Presidents Nixon, Ford, Reagan, and Carter.  At the hearing, he 
submitted a copy of the April 19, 1984, RCPAC cover sheet; a 
statement by the appellant addressed to the ABCMR; photocopies of 
magazine articles; a letter from the appellant referring to 
Public Law 95-126, "President[ial] Bill 1307", 10 U.S.C. § 
1553; and a statement of the issues, addressed to the Court. 

The Board then issued a decision on July 29, 1993, citing the 
NPRC reports that the appellant's discharge had not been 
upgraded, found that the appellant had not submitted new and 
material evidence showing that the character of his discharge was 
not a bar to VA benefits.  Following that action, the appellant 
then appealed the Board's action to the Court for a determination 
as to whether the Board's decision should be vacated.  Upon 
reviewing the Board's decision, the Court, in a three panel 
decision, affirmed the action of the Board.  The appellant was 
notified of that action but he did not appeal the Court's 
affirmation to a higher federal court.  Thus, the Board's 
decision became final.  

The appellant has once again come to the VA asking that his claim 
be reopened.  He submitted his claim via a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  With the 
application, the appellant submitted a copy of the previously 
submitted RCPAC cover sheet and a DD Form 293, Application for 
the Review of Discharge from the Armed Forces of the United 
States.  The Board would note that the appellant did not submit 
any documentation indicating that he had actually sent the DD 
Form 293 to the ABCMR.  The appellant further wrote that four 
different presidents had upgraded his discharge and that 
President G. W. Bush had granted him clemency.  Nevertheless, the 
appellant did not proffer any supporting documents that would 
confirm any of his assertions.  Essentially, per the RO, the 
statements were contentions that were previously before the RO, 
the Board, and even the Court.  Hence, the appellant's claim was 
denied.  He has since appealed to the Board for review.  

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be evaluated 
in the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

As relevant here, new and material evidence is defined as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  See Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As reported above, the Board previously denied the appellant's 
claim after the appellant failed to provide evidence showing that 
his character of discharge had been upgraded or changed.  Since 
the issuance of that decision, the appellant has submitted 
written personal statements and other documents that had been 
previously before the VA.  He has also provided testimony before 
the BVA in July 2010.  Despite the appellant's assertions, he has 
not proffered any documents that would suggest, insinuate, or 
otherwise indicate that his "other than honorable" discharge 
has been changed to a general discharge, which would then not be 
a bar for benefits.  Although the appellant has claimed that 
various Presidents have upgraded his discharge, there is nothing 
in the documents presented that would possibly indicate that this 
has occurred.  It is further noted that during his hearing before 
the Board, the appellant repeatedly referenced a form indicating 
that he has spoken with the President's Office.  Unfortunately, 
this piece of evidence has been previously before the Board and 
it does not indicate, suggest, or insinuate that the appellant's 
character of discharge has been upgraded.  In other words, the 
written statements and testimony given by the appellant repeats 
his previous contentions that have been already presented before 
the VA.

This evidence is new.  It was not of record prior to July 1993.  
Nevertheless, it is not material because it does not substantiate 
a previously unestablished fact.  The evidence does not establish 
that the appellant's character of discharge has been upgraded via 
the ABCMR.  In essence, the only positive evidence is the 
appellant's assertions.  Notwithstanding their recent submission, 
these statements are essentially cumulative and have been 
previously seen and reviewed by the VA.  Hence, it is the 
conclusion of the Board that this evidence is not material 
because it does not relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim is not 
reopened.


ORDER

New and material evidence has not been presented sufficient to 
show that the appellant's character of discharge for the period 
of service extending from January 31, 1970, to December 21, 1973, 
is not a bar to VA benefits, and as such, the appellant's claim 
is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


